255 S.W.3d 538 (2008)
Mindi WYATT, Appellant,
v.
The CITY OF UNIVERSITY CITY, Respondent.
No. ED 90466.
Missouri Court of Appeals, Eastern District, Division Three.
June 17, 2008.
Rick Barry, St. Louis, MO, for appellant.
Gregg M. Lemley, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Mindi Wyatt ("employee") appeals the judgment of the trial court granting summary judgment in favor of the City of University City ("University City") on her petition for writ of mandamus. Wyatt argues the trial court erred in granting summary judgment because she was not provided with adequate notice regarding the reasons for her termination from employment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).